DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2022 has been entered.
	This Office action addresses claims 1-22 and 25-46.  Claims 25, 26, 28, 29, 32, 33, and 44-46 remain withdrawn from consideration.   The double patenting rejection has been withdrawn.  Claims 5, 14, and 22 are subject to a new rejection under 35 USC 112(b).  Although independent claims 1, 3, and 4 were amended, claim 4 remains under 35 USC 102 over Tan et al.   Claims 1-3, 5, 9, 15, 27, 30, 31, 34-40, 42 and 43 are newly rejected under 35 USC 102 over Tan et al. and 6-8, 10-14, 16 and 41 are newly rejected under 35 USC 103.  Claims 17-22 contain allowable subject matter.  This action is non-final. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 14, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 14, and 22 each recite the limitation "said wet cathode active material mixture.”  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102

Claims 1-5, 9, 15, 27, 30, 31, 34-40, 42 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al (US 20150024279).  Regarding claims 1, 3 and 4, in [0026] and [0040], the reference teaches a process for producing an electrochemical cell.  The process involves the step of continuously depositing wet cathode and anode mixtures onto respective current collectors to form first and second wet electrodes, wherein the wet electrode mixtures comprise an active material, a polymer gel electrolyte, and a conductive additive (see also [0049], [0053], Example 1).  The electrolyte contains a polymer that can be PVDF ([0059]).  The first wet electrode is then combined with another electrode (e.g., the other of the wet cathode or anode) to form an electrochemical cell ([0042]).  Regarding claim 1, In Example 1, an anode contains 35 vol% of active material and 2 vol% of conductive additive, and the cathode contains 40 vol% of active material and 2 vol% of conductive additive, which anticipates the ranges of claim 1.  Regarding claims 2 and 5, the depositing step includes delivering continuously by coating, casting, or roller delivery ([0034], [0040]).  Regarding claims 9 and 15, the polymer gel electrolytes can be formed by a process of polymerizing or curing a reactive monomer ([0026], [0066]).  Regarding claim 27, the cell can be a lithium ion battery and the anode material can be carbon, silicon, bismuth, tin, germanium, antimony, among others ([0043], [0045]).  Regarding claims 30, 31, 37, 38, and 42, the cathode material may be a “metal oxide/phosphate/sulfide” (claim 37) such as lithium cobalt oxide (“layered compound LiMO2”), lithium iron phosphate, lithium nickel oxide, or others ([0043]).  Regarding claims 34 and 35, the electrolytes contain a lithium salt and an organic solvent (Example 1, [0092]-[0093]).   Regarding claim 36, this claim further limits an optional component of claim 27 and is therefore met by the reference.  Regarding claims 39, 40, and 43, these claims further limit an optional component of claim 37 and are therefore met by the reference.  

Claim Rejections - 35 USC § 103
Claims 6-8, 10-14, 16 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al.
	Regarding claims 6 and 12, Tan et al. do not disclose a process of continuously laminating an anode, a separator, and a cathode together to have a length greater than 10 cm.  However, the reference does teach calendaring in [0077] as a way of making the electrodes, which is suggestive of calendaring and laminating cell components together to make a completed cell.  Further, it would be obvious to provide cells having any desired length, therefore rendering obvious the claimed range of greater than 10 cm.  Absolute cell size is associated with capacity and the artisan may increase cell size accordingly. It has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  
Regarding claims 7 and 13, it would be obvious to cut each electrode into several electrodes prior to assembly into cells, as such step is conventional in the art when using continuous coating processes of longitudinally-oriented material.  Tan et al. teach that the electrode can be “cut in discrete sections” in [0077].
Regarding claims 8 and 14, these claims recite that the wet cathode and/or wet anode mixture contains a polymer binder.  It is noted that Tan et al. disclose a large number of polymer additives in [0058]-[0065].  One of these additives is PVDF, which corresponds to the “polymer gel electrolyte” recited in the claims.  In claim 13 of the reference, it is disclosed that the additive comprises “at least one of” the listed polymers.  It would be obvious to use a second polymer in the electrolyte/active material mixtures of Tan et al., which polymer would correspond to the claimed “polymer binder.”  This component would serve a function of binding components together and would thus be a “binder.”  Accordingly, claims 8 and 14 would be rendered obvious.  Claims 10 and 16 would be rendered obvious on similar grounds, because the polymer of the “first gel polymer electrolyte” (that is, PVDF) would also serve to bond particles of cathode material together.  See also [0026].  
Regarding claim 41, which recites that the metal oxide/phosphate/sulfide contains a vanadium oxide selected from a list of specific compounds, it is submitted that such compounds are conventional in the art for use as cathode materials in lithium ion batteries and thus are rendered obvious.  

Allowable Subject Matter
Claims 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 22 would be similarly allowable if the 112 rejection was obviated.
The following is a statement of reasons for the indication of allowable subject matter:  
	Claims 17-19 recite that the first (or second) polymer gel electrolyte in the electrode contains from 5 to 12 M (from 7 to 12 M) of a metal salt dissolved in a liquid solvent.  Claims 20-22 recite that the electrode contains an initial concentration of metal salt dissolved in a liquid solvent which increases to a higher final concentration when a portion of the solvent is removed after deposition (claims 20-22).  
	The He et al. reference (US 20150024121) has been previously relied upon as rendering obvious these limitations.  The reference is directed to a process for producing a non-flammable electrolyte for a lithium battery.  In [0040] and [0041] the reference teaches a method of increasing the lithium salt concentration of an electrolyte by vaporizing a portion of a liquid solvent after coating the electrolyte on a separator.  The resulting electrolyte can have salt concentrations greater than 5M.  It is noted that the resulting electrolyte has a “solid-like” structure ([0081]) and produces a material state “wherein most of the solvent molecules are captured or held in place by lithium salt ions that at not volatile.”
	It would not have been obvious to combine these teachings with Tan et al., applied above (Tan et al.is considered the closest art to base claims 1, 3, and 4 as amended).  Tan et al. disclose the following in [0026]:  

    PNG
    media_image1.png
    190
    336
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    222
    329
    media_image2.png
    Greyscale

The passage above effectively teaches away from the idea of using solid or solid-like electrolytes within the electrodes by stating that the purpose of the polymer is to improve properties “without having any meaningful impact on the flowability of the semi-solid slurry.”  A skilled person would expect the solid or quasi-solid electrolyte of He et al. to have a significant effect on flowability if incorporated into Tan et al.  Accordingly, the skilled person would not be motivated to apply the teachings of He et al. to Tan et al., and the claims contain allowable subject matter.   

Response to Arguments
10.        Applicant’s arguments filed July 8, 2022 have been fully considered but they are not persuasive.  Applicant states that the Tan reference does not teach the now-claimed polymers.  However, a review of the reference showed that it teaches PVDF, which is one of the claimed materials.  Accordingly, the rejection of claim 4 has been maintained and the Tan reference has also been used in rejections of independent claims 1 and 3 as well. 




Conclusion

11.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
September 2, 2022